Title: To Thomas Jefferson from “Horatio”, on or before 21 October 1803
From: Horatio
To: Jefferson, Thomas


          
            Great and Good Sir/ 
            
              on or before 21 Oct. 1803
            
          
          The inclosed are precious morsels—Read them with attention—They will do you good—Fearing you might not read the honest papers from whence I have taken them, I have, like a “d—d good natured friend”—cut them out as you see.—Consider this, my Gracious President—thou lover of justice and toleration—as the Signal of the commencement, and continuation of my attentions, (which shall be manifested in various ways) to raise and perpetuate thy great fame, and to promote thy tranquility of mind.—This shall be done—untill—we meet at Philippi—Yes—Thou “shalt see me at Philippi. Ay, at Philippi.”
          Accept the “homage of my respects”—Your loving fellow Citizen
          
            Horatio. 
          
        